DISSENTING OPINION
Bland, Judge: I think the merchandise should be classified as a nonenumerated manufactured article. It is either hard or soft, rubber scrap which has been manufactured, but not manufactured into such an article as is provided for in paragraph 1537 (b). It is-a material for future manufacture into a finished article. I distinguish between a manufactured material and a manufactured article. See Tide Water Oil Co. v. United States, 171 U. S. 210.
Hard rubber, in the form of plates or bars which are materials only, is not provided for in the paragraph, much less is the dust here under consideration.